Citation Nr: 1011971	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for degenerative joint disease of the right knee, assigning a 
10 percent evaluation, effective November 16, 2006, and 
degenerative joint disease of the left knee, assigning a 
10 percent evaluation, effective November 16, 2006.  In 
May 2007, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in August 2007.

In September 2009, the Veteran presented sworn testimony 
during a Travel Board hearing in Pittsburgh, Pennsylvania, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint 
disease of the right knee is manifested by flexion limited to 
85 degrees with pain at the end of the range of motion and 
significant osteoarthritis.

2.  The Veteran's service-connected degenerative joint 
disease of the left knee is manifested by flexion limited to 
75 degrees with pain at the end of the range of motion and 
significant osteoarthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected degenerative joint 
disease of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5260 
(2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5260 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claims, a letter dated in 
December 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Further, the December 2006 letter informed the Veteran of how 
VA determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, Social Security Administration (SSA) 
records, and all obtainable private treatment records are in 
the file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board notes that the 
January 2007 VA examination report indicates that the Veteran 
reported receiving SSA disability benefits for his knee and 
ankle disabilities.  However, SSA records only indicate that 
the Veteran filed for disability benefits with regard to his 
bilateral ankle disabilities.  There is no indication that he 
received SSA disability benefits for his right or left knee 
disabilities.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
bilateral knee disabilities in January 2007.  The examiner 
reviewed the Veteran's VA treatment records and provided a 
thorough physical examination.  Thus, the Board finds that 
the January 2007 examination is adequate for determining the 
disability rating for the Veteran's service-connected 
bilateral knee disabilities.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected right or left knee disabilities since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
October 2007 VA examination report of the ankles included 
findings regarding the knees.  At this examination, there 
were more limited range of motion measurements than at the 
January 2007 examination.  However, the later range of motion 
measurements, as discussed in more detail below, do not meet 
the criteria for a compensable rating.  Thus, any worsening 
indicated by the October 2007 range of motion measurements is 
considered by the Board herein.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.

II. Merits of the Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected degenerative joint disease of 
the right knee and degenerative joint disease of the left 
knee have each been evaluated as 10 percent disabling under 
Diagnostic Code 5260, effective November 16, 2006.  He seeks 
higher ratings.

Diagnostic Code 5260 provides the criteria for rating 
limitation of flexion of the leg.  Additionally, Diagnostic 
Code 5261 provides the criteria for rating limitation of 
extension of the leg.  Normal range of motion for the knee is 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II (2009).

Under Diagnostic Code 5260, a noncompensable rating is 
assigned for flexion of the leg limited to 60 degrees.  A 
10 percent rating is assigned for flexion of the leg limited 
to 45 degrees.  A 20 percent rating is assigned for flexion 
of the leg limited to 30 degrees.  A 30 percent rating is 
assigned for flexion of the leg limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, a noncompensable rating is 
assigned for extension of the leg limited to 5 degrees.  A 
10 percent rating is assigned for extension of the leg 
limited to 10 degrees.  A 20 percent rating is assigned for 
extension of the leg limited to 15 degrees.  A 30 percent 
rating is assigned for extension of the leg limited to 
20 degrees.  A 40 percent rating is assigned for extension of 
the leg limited to 30 degrees.  Finally, a 50 percent rating 
is assigned for extension of the leg limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Additionally, the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Further, under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

As referenced above, the Veteran was afforded a VA 
examination for his knees in January 2007.  At that time, the 
examiner noted that the Veteran experienced worsening 
bilateral knee pain, rated as 7 to 10 out of 10, locking, and 
swelling.  The Veteran reported that his symptoms were 
exacerbated by standing and walking, and alleviated by rest 
and pain medication.  The examiner recorded range of motion 
measurements of 0 degrees of extension and 120 degrees of 
flexion with pain at the end of the range of motion.  
Repetitive use caused no change in the range of motion 
measurements.  The Veteran reported using a cane at home 
during flare ups to help with walking.  He denied surgery or 
any obvious trauma or injury to the knees, episodes of 
dislocation or recurrent subluxation, and constitutional 
signs and symptoms of inflammatory arthritis.  The examiner 
observed swelling in the left knee relative to the right knee 
and no edema, redness or effusion.  He indicated that the 
Veteran experienced medial and anterior tenderness and no 
meniscal or ligamentous instability.  X-rays showed 
degenerative arthritis bilaterally.  The examiner diagnosed 
the Veteran with degenerative arthritis of the bilateral 
knees.

The Veteran also underwent a VA examination in October 2007.  
Although the October 2007 examination was focused on his 
bilateral ankle disabilities, the examiner commented on some 
of the Veteran's knee symptoms.  The October 2007 examiner 
reiterated the Veteran's diagnosis of degenerative arthritis 
of the bilateral knees, which he described as significant, 
particularly in the left knee.  He reported range of motion 
measurements of 0 degrees of extension bilaterally and 
85 degrees of flexion of the right knee and 75 degrees of 
flexion of the left knee.  Although the examiner noted that 
knee flexion was decreased with repetition, the Veteran's 
active range of motion measurements remained unchanged before 
and after five repetitions.

The medical evidence also includes VA treatment records, 
dated May 2009 through October 2009, which the Veteran 
submitted at his September 2009 Board hearing.  These 
treatment records include x-ray and MRI results for both 
knees.  Right knee MRI results from May 2009 showed a small 
popliteal cyst; severe chondromalacia patella with 
significant associated patellofemoral osteoarthritis; 
degenerative findings in the tibiofemoral compartments with 
associated chondral defects; a probable small tear of the 
posterior horn of the medial meniscus; and no evidence of 
significant ligamentous or tendinous injury.  Left knee MRI 
results from May 2009 showed significant osteoarthritis, 
predominantly affecting the tibiofemoral compartments, medial 
greater than lateral; a small popliteal cyst, containing 
multiple loose bodies; joint effusion; chondromalacia 
patella; and meniscal tears.  October 2009 x-rays showed 
severe medial cartilage space narrowing, consistent with 
arthritis, in the left knee, and no severe pathology in the 
right knee.  Additionally, an October 2009 treatment record 
reported that the Veteran had range of motion bilaterally of 
approximately 5 degrees to approximately 110 degrees.

The medical evidence of record does not establish that the 
Veteran's service-connected right or left knee disabilities 
warrant more than a 10 percent disability rating.  
Considering the most limited range of motion measurements, 
neither knee shows flexion limited to 30 degrees to warrant 
an increased rating for limitation of flexion under the 
currently assigned Diagnostic Code 5260.

There is also no indication that the Veteran experiences any 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint to warrant a 
higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2009); see also 
DeLuca, supra.  Significantly, while the January 2007 VA 
examiner noted the Veteran's complaints of pain at the end of 
the range of motion, there was no observable change in the 
Veteran's range of motion measurements after five 
repetitions.  Although he noted it is difficult for the 
Veteran to walk and use stairs, the Veteran admitted being 
able to walk without an assistive device.  Additionally, the 
Board notes that, although the October 2007 examiner stated 
that the Veteran's knee flexion decreased and pain increased 
with repetitions, the recorded measurements reflect the same 
active range of motion measurements before and after five 
repetitions.  As there is no objective evidence of functional 
loss due to pain, weakness, fatigability, incoordination or 
pain on movement of either knee, increased ratings under 
DeLuca are not warranted.

Additionally, there is no indication that the Veteran's right 
and left knee disabilities warrant increased ratings under 
any other diagnostic code relating to the knees.  The claims 
folder contains no medical evidence indicating that the 
Veteran's right or left knee disabilities are manifested by 
ankylosis, recurrent subluxation or lateral instability, 
removal of cartilage, limitation of extension to 15 degrees, 
impairment of the tibia and fibula, or symptoms other than 
those discussed above.  As such, an increased rating cannot 
be assigned for either knee under Diagnostic Codes 5256-5259 
or 5261-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5259, 5261-5263 (2009).

Further, the Board notes that there is no indication in the 
medical evidence of record that the Veteran's right or left 
knee symptomatology warranted other than the currently 
assigned 10 percent disability rating throughout the appeal 
period.  As such, assignment of staged ratings is not 
warranted.  See Hart, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected bilateral knee 
disabilities, the evidence of record does not reflect that 
the Veteran's disability picture is so exceptional as to not 
be contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The rating criteria for the Veteran's currently assigned 
10 percent disability ratings contemplate his most limited 
range of motion measurements.  Although the Veteran does not 
meet the criteria for a compensable rating for limitation of 
motion, Diagnostic Code 5003 allows for a 10 percent 
evaluation for each knee for arthritis.  The Veteran's 
complaints of pain and limited range of motion due to pain 
are also adequately contemplated by the rating schedule.  
Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate 
any functional loss due to functional loss due to pain, 
weakness, fatigability, incoordination, or pain on movement 
of the joint.  As the Veteran's disability picture is 
contemplated by the rating schedule, the threshold issue 
under Thun is not met and any further consideration of 
governing norms or referral to the appropriate VA officials 
for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that 
the Veteran's service-connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of these issues to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims of entitlement to increased 
ratings for his right and left knee disabilities, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee 
is denied.

Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


